FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                    No. 04-50504
                Plaintiff-Appellee,
               v.                              D.C. No.
                                             CR 03-1270 LGB
ANDREW PUTRA SAHANAJA,
                                                OPINION
             Defendant-Appellant.
                                        
          Appeal from United States District Court
            for the Central District of California
         Lourdes G. Baird, District Judge, Presiding

                  Argued and Submitted
         September 12, 2005—Pasadena, California

                    Filed December 8, 2005

      Before: Susan P. Graber and William A. Fletcher,
      Circuit Judges, and Jeremy Fogel,* District Judge.

                    Opinion by Judge Fogel




  *The Honorable Jeremy Fogel, United States District Judge for the
Northern District of California, sitting by designation.

                              16065
16068            UNITED STATES v. SAHANAJA


                        COUNSEL

Marilyn E. Bednarski, Kaye, McLane & Bednarski, LLP, Pas-
adena, California, for the defendant-appellant.

Debra W. Yang, United States Attorney, Steven D. Clymer,
Special Assistant United States Attorney, and Beong-Soo
Kim, Assistant United States Attorney, Los Angeles, Califor-
nia, for the plaintiff-appellee.
                  UNITED STATES v. SAHANAJA               16069
                          OPINION

FOGEL, District Judge:

   Andrew Sahanaja (“Sahanaja”) appeals his conviction for
importing gamma-butyrolactone (“GBL”) in violation of 21
U.S.C. § 952(a) and possessing GBL in violation of 21 U.S.C.
§ 841(a)(1). The conviction followed a conditional guilty plea
pursuant to which Sahanaja reserved his right to appeal the
district court’s denial of his motion to suppress evidence aris-
ing from a warrantless search of a package mailed to his resi-
dence from Canada. Sahanaja also appeals his sentence,
claiming that the district court erroneously applied the United
States Sentencing Commission Guidelines (“Sentencing
Guidelines”) as mandatory rather than advisory.

   We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a). Because we conclude that the search of the
package was lawful under the extended border search doc-
trine, we affirm the conviction. Pursuant to United States v.
Ameline, 409 F.3d 1073, 1074 (9th Cir. 2005) (en banc),
United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th
Cir. 2005), cert. denied, ___ S.Ct. ___, 2005 WL 2922683
(2005), and United States v. Sanders, 421 F.3d 1044 (9th Cir.
2005), we vacate the sentence and remand to the district court
for a new sentencing hearing.

                      BACKGROUND

   On November 10, 2003, a letter carrier for the United
States Postal Service (“USPS”) attempted to deliver a package
addressed to Harry Fox (“Fox”) at 2378 Huntington Drive in
Duarte, California. Because no one was at home to accept
delivery of the package, the letter carrier left a notice at the
residence, informing the addressee that he could pick up the
package at the post office in Duarte. The letter carrier felt
nauseated after handling the package, which appeared to con-
16070             UNITED STATES v. SAHANAJA
tain a liquid substance even though it was labeled as contain-
ing videos.

   Later that day, Alejandra Oquendo (“Oquendo”), Sahana-
ja’s girlfriend, also a resident of 2378 Huntington Drive,
attempted to claim the package at the Duarte post office.
Oquendo was told that she could not receive the package
unopened because she was not the addressee and that, if she
wanted to sign for the package on Fox’s behalf, she would
have to open it in the presence of postal employees. After
Oquendo declined to sign for and open the package, it was
placed in an isolated area of the post office.

   On November 14, 2003, Sahanaja, who also was a resident
of 2378 Huntington Drive, made a telephone call to the
Duarte post office regarding the package. Sahanaja stated that
he was Fox’s friend, that he received mail for Fox at his Hun-
tington Drive address, and that he delivered such mail to Fox.
Upon being told that he needed identification from Fox to
claim the package, Sahanaja stated that he was unable to pro-
vide such identification. Sahanaja also stated that he did not
have a forwarding address for Fox and that, if he (Sahanaja)
was unable to pick up the package himself, the package
should be returned to its sender without delay. After being
told that the return address was illegible, Sahanaja provided
a return address in Canada. However, the package remained
on the shelf at the Duarte post office.

   On November 18, 2003, the United States Bureau of Immi-
gration and Customs Enforcement (“ICE”) received a call
from the USPS concerning the package, which was suspected
by the USPS to contain contraband. The unopened package
was retrieved from the USPS on November 19, 2003, and
delivered to the Customs and Border Protection Laboratory,
where it was opened and its contents were examined by
agents and technicians who were authorized to conduct
searches of international packages pursuant to 19 U.S.C.
§ 482(a). The package was found to contain two one-gallon
                  UNITED STATES v. SAHANAJA               16071
plastic containers that were labeled “hair tonic,” but that in
fact contained GBL, a precursor and analogue to gamma-
hydroxybutyrate (“GHB”), a Schedule I controlled substance.

   On November 18 or 19, 2003, Sahanaja submitted to the
Duarte post office the delivery notice that had been left at his
residence on November 10, 2003, and requested re-delivery of
the package on November 21, 2003. A controlled delivery of
the package was made to Sahanaja at the residence on
November 25, 2003. Sahanaja accepted the package and
printed and signed his name on the back of the delivery
notice. Minutes later, ICE agents executed a warrant to search
Sahanaja’s residence. Inside, they discovered approximately
three kilograms of GHB, as well as large quantities of potas-
sium hydroxide (“KOH”), a substance used to create GHB.

   On December 16, 2003, a federal grand jury returned a
four-count indictment against Sahanaja, charging him with (1)
causing the importation of GBL, (2) possessing GBL with the
intent to distribute, (3) possessing GHB with the intent to dis-
tribute, and (4) possessing GBL knowing or having reason-
able cause to believe that it would be used to manufacture
GHB, in violation of various sections of Title 21 of the United
States Code. On May 28, 2004, Sahanaja moved to suppress
evidence of the contents of the package and the items seized
from his residence. The district court denied the motion in an
oral ruling on June 29, 2004. On July 22, 2004, Sahanaja
entered a conditional guilty plea to counts one and four of the
indictment, reserving his right to appeal the denial of his
motion to suppress evidence. During the plea colloquy,
Sahanaja admitted that he knowingly imported and possessed
5.5 kilograms of GBL, that he knew or had reasonable cause
to believe that those 5.5 kilograms of GBL would be used to
manufacture GHB, that he had up to 27.0 kilograms of KOH
in his residence, and that he had 3.0 kilograms of a mixture
or substance containing a detectable amount of GHB in his
residence.
16072              UNITED STATES v. SAHANAJA
   On October 14, 2004, the district court sentenced Sahanaja
to a term of forty-six months in prison and three years of
supervised release, and it ordered him to pay a special assess-
ment of $200. Upon the government’s motion, counts two and
three of the indictment were dismissed.

                  STANDARD OF REVIEW

   We review de novo a district court’s determination that a
warrantless search was a valid border search. United States v.
Cardona, 769 F.2d 625, 628 (9th Cir. 1985). We may correct
an error that was not raised at trial if the alleged error satisfies
the plain-error test. United States v. Cotton, 535 U.S. 625, 631
(2002).

                         DISCUSSION

I.   Conviction

   Sahanaja moved to suppress evidence of the contents of the
package on the grounds that the warrantless search and sei-
zure of the package violated his Fourth Amendment rights
and did not come within the recognized Fourth Amendment
exception for border searches. He also moved to suppress evi-
dence of the items found in his residence as “fruit of the poi-
sonous tree” because the warrant used to search his residence
was obtained in reliance upon the earlier search of the pack-
age. The government opposed Sahanaja’s motion on two
grounds: (1) that Sahanaja lacked standing to assert a viola-
tion of his Fourth Amendment rights as a result of his appar-
ent relinquishment of any right to the package when he
instructed the post office to return the package to its sender
and (2) that the search of the package by Customs agents was
legal under the agents’ broad authority to search international
mail after it has arrived in the United States if there is reason-
able cause to suspect criminal activity.

  Although the district court rejected the government’s stand-
ing argument, finding that Sahanaja had a reasonable expecta-
                   UNITED STATES v. SAHANAJA               16073
tion of privacy in the package and that he had not relinquished
that expectation as of the time of the search, it determined that
the search was carried out at the functional equivalent of the
border and thus was lawful. We agree with the district court’s
determination that Sahanaja had standing to bring his suppres-
sion motion. Because we also conclude that the motion was
properly denied on the merits, we need not discuss that issue
here.

   [1] Two different statutes—19 U.S.C. §§ 482 and 1582—
authorize Customs searches of packages arriving at the border
from a foreign country. We considered the differences
between these two statutes more than a decade ago, noting
that:

    Section 1582 . . . deals with customs searches at the
    border, while section 482 deals with searches of
    items “wherever found,” in which agents suspect
    there is contraband or dutiable goods that “[were]”
    already imported illegally. Section 1582, with no
    suspicion requirement, is applicable to searches of
    incoming international mail—searches which are
    effectively carried out at the border. In contrast,
    there is good reason to require, as does section 482,
    reasonable cause to search packages discovered far
    from the border. Properly read, the two sections pre-
    serve the important distinction between customs
    searches at the border and other customs searches.

United States v. Taghizadeh, 41 F.3d 1263, 1265 (9th Cir.
1994) (en banc) (footnotes omitted, alterations in original).

   [2] In United States v. Ramsey, 431 U.S. 606, 612-13
(1977), the United States Supreme Court held that “[t]he ‘rea-
sonable cause to suspect’ test adopted by [§482] is . . . a prac-
tical test which imposes a less stringent requirement than that
of ‘probable cause’ imposed by the Fourth Amendment as a
requirement for the issuance of warrants.” The Court held that
16074             UNITED STATES v. SAHANAJA
the Customs official who performed the search of incoming
international mail in that case had reasonable cause to suspect
that there was merchandise or contraband in the envelopes
because he knew, at the time he opened the envelopes, that
they “were from Thailand, were bulky, were many times the
weight of a normal airmail letter, and ‘felt like there was
something in there.’ ” Id. at 614. Given these facts, the Court
concluded that the search was “plainly authorized” by Section
482. Id. at 615. It then proceeded to determine whether the
search “nevertheless violated the Constitution.” Id. In so
doing, it noted that

    [a]lthough the statutory authority authorizes searches
    of envelopes “wherever found,” 19 U.S.C. § 482, the
    envelopes were searched at the New York City Post
    Office as the mail was entering the United States.
    We, therefore, do not have before us the question,
    recently addressed in other contexts, of the geo-
    graphical limits to border searches. Nor do we need
    to decide whether the broad statutory authority sub-
    jects such mail to customs inspection at a place other
    than the point of entry into this country.

Id. at 615 n.11 (citation omitted).

   [3] Although Ramsey thus did not explore the constitution-
ality of searches pursuant to § 482 at places “other than the
point of entry into this country,” id., we previously have had
occasion to consider this issue in the context of an “extended
border search” similar to the search at issue here. In United
States v. Cardona, 769 F.2d at 627 (9th Cir. 1985), a Customs
agent searched a package that was to be sent from California
to Colombia on behalf of an individual who was suspected of
being involved in a Colombian drug organization. Id. at 627.
The package was searched in California, three thousand miles
from its intended border exit point, shortly after having been
given to Federal Express for delivery and twenty-four hours
                      UNITED STATES v. SAHANAJA                    16075
before the scheduled border crossing. Id. at 627-28. We
observed that

      [a] border search need not take place at the actual
      border. Because of the nature of international travel
      and transportation, courts have held that border
      searches may be conducted at places considered the
      “functional equivalent” of a border. In addition, the
      “extended border search” doctrine has been applied
      to entry border searches conducted some time after
      the border was crossed.

Id. at 628 (citations omitted). While recognizing the “diffi-
culty of making sharp distinctions between searches at the
functional equivalent of the border and extended border
searches,” we went on to explain that, “[s]ince an extended
border search involves a greater spatial and temporal distance
from the border than a search at the functional equivalent of
the border, it must be justified by a ‘reasonable suspicion’ of
criminal activity.” Id. This requirement that there be a “ ‘rea-
sonable suspicion’ of criminal activity” for an extended bor-
der search echoes § 482’s requirement of “reasonable cause to
suspect.”

  In light of the “distance and time factors” presented in Car-
dona, we assessed the constitutionality of the search under the
extended border search doctrine articulated in Alexander v.
United States, 362 F.2d 379, 382 (9th Cir. 1966):1
  1
   Discussing the constitutional boundaries of § 482 and 19 U.S.C.
§ 1581, which grants Customs officials the authority to board vessels and
vehicles, we explained in Alexander that,
      In conferring upon Customs officers such broad authority, cir-
      cumscribed only by Constitutional limitations of the Fourth
      Amendment, the Congress has in effect declared that a search
      which would be “unreasonable” within the meaning of the Fourth
      Amendment, if conducted by police officers in the ordinary case,
      would be a reasonable search if conducted by Customs officials
16076                 UNITED STATES v. SAHANAJA
     Where . . . a search for contraband by Customs offi-
     cers is not made at or in the immediate vicinity of
     the point of international border crossing, the legality
     of the search must be tested by a determination
     whether the totality of the surrounding circum-
     stances, including the time and distance elapsed as
     well as the manner and extent of surveillance, are
     such as to convince the fact finder with reasonable
     certainty that any contraband which might be found
     in or on the vehicle at the time of search was aboard
     the vehicle at the time of entry into the jurisdiction
     of the United States. Any search by Customs offi-
     cials which meets this test is properly called a “bor-
     der search”.

Based on the totality of the circumstances, we found the
search of the Federal Express package to be a “valid extended
border search,” because it was “supported by reasonable sus-
picion of criminal activity” and because, “[w]hen the parcel
was placed in the custody of Federal Express agents, it was
all but certain that the parcel’s condition would remain
unchanged until it crossed the United States border.”2 Car-
dona, 769 F.2d at 629.

    in lawful pursuit of unlawful imports. Judicial recognition of this
    distinction has given rise to the term “border search”, in order to
    distinguish official searches which are reasonable because made
    solely in the enforcement of Customs laws from other official
    searches made in connection with general law enforcement.
    Validity for this distinction is found in the fact that the primordial
    purpose of a search by Customs officers is not to apprehend per-
    sons, but to seize contraband property unlawfully imported or
    brought into the United States.
362 F.2d at 381-82 (emphasis added).
   2
     Although Cardona involved the search of a package about to leave the
United States, rather than one that recently had arrived, we observed that
there is “no principled basis” to apply the extended border search doctrine
differently with respect to exit and entry searches. Cardona, 769 F.2d at
629.
                   UNITED STATES v. SAHANAJA               16077
   [4] Applying these authorities to the facts presented here,
we conclude that ICE agents conducted a valid extended bor-
der search pursuant to their authority under Section 482 and
did not violate Sahanaja’s Fourth Amendment rights. Given
(1) the discrepancy between the label on the package and
what the postal carrier could discern about its contents from
handling it, (2) the odor coming from the package, (3) the fact
that people who handled the package became nauseated, (4)
Oquendo’s declination to open the package in the presence of
postal employees, and (5) multiple inquiries about the pack-
age by people who were not the addressee and who could not
produce identification from the addressee, there was reason-
able cause to suspect that the package contained “merchandise
which was imported contrary to law.” 19 U.S.C. § 482. It also
was evident that the contraband found in the package at the
time of the search was in the package at the time the package
entered the jurisdiction of the United States. The testimony
presented to the district court established that the package was
kept in an isolated area of the Duarte post office from the time
of its return to the post office following the failed delivery
attempt on November 10, 2003, until ICE agents retrieved it
from the post office for the purpose of searching it nine days
later. There was no evidence that the package was altered or
tampered with at any other time.

   Sahanaja argues that, even under Cardona, the search of a
package that had been under the exclusive control of an inland
post office for nine days following its physical entry into the
United States cannot reasonably be characterized as a border
search, extended or otherwise. We disagree. Cardona and the
authorities upon which it relies apply a “totality of the circum-
stances” test in determining whether a search pursuant to
§ 482 is constitutional. Id. at 629. In this case, the package
remained unopened, in its original condition, and never left
official custody at any time before the search; it is immaterial
whether it sat on a shelf in a Customs office or in a post
office. Under these circumstances, it is difficult to see how the
mere passage of a short period of time—even when consid-
16078                 UNITED STATES v. SAHANAJA
ered together with the fact that Duarte is some distance from
the border—is a factor of constitutional significance.

   Sahanaja also argues that, because ICE was not involved in
the case initially, the search of the package could not have
been authorized by § 482. Instead, he characterizes the search
as one essentially conducted at the behest and direction of the
USPS—which concededly would have had to obtain a warrant
to conduct the search itself—through an improper “hand off”
to ICE officials for the purpose of circumventing the Fourth
Amendment. The record simply does not support this argu-
ment. Although it is undisputed that ICE learned about the
package and its suspicious nature from USPS employees, ICE
officials were entitled to make, and presumably did make,
their own assessment as to whether there was reasonable
cause to suspect that the package contained contraband and
then to conduct the search pursuant to their own statutory
authority. See United States v. Alfonso, 759 F.2d 728, 735
(9th Cir. 1985) (rejecting argument that participation in search
by persons who were not Customs agents nullified classifica-
tion of search as border search and holding that “[i]t is suffi-
cient that the search be executed under the authority and
direction of those agencies having jurisdiction in safeguarding
the borders”).3 United States v. Soto-Soto, 598 F.2d 545 (9th
Cir. 1979), on which Sahanaja relies, is distinguishable. In
that case, the record established that an agent of the Federal
Bureau of Investigation conducted the search “as part of a
general law enforcement effort” and “was not working in
cooperation with customs agents.” Id., at 550.
  3
    In Alfonso, we found that there was a “planned, coordinated execution
of an official inspection and search upon entry into the country” led by the
Customs Service with the assistance of other federal and local law
enforcement agencies. We held that “there is no reason why the limited
forces of the Customs Service, Border Patrol, Immigration officers, and
similarly designated officials cannot enlist the aid of other forces in form-
ing a task force sufficient to meet their needs.” Alfonso, 759 F.2d at 735.
Although the USPS was not expressly enlisted by ICE as part of a task
force for the purpose of the search in this case, the rationale of Alfonso
appears to be equally applicable here.
                      UNITED STATES v. SAHANAJA                       16079
   [5] Because we conclude that ICE agents conducted a valid
extended border search of the package at issue pursuant to
their authority under § 482 and did not violate Sahanaja’s
Fourth Amendment rights in so doing, we affirm the district
court’s denial of Sahanaja’s motion to suppress evidence.

II.   Sentence

   Sahanaja also contends that his sentence must be vacated
because the district court committed plain error in applying
the Sentencing Guidelines as mandatory and that the case
should be remanded to the district court for re-sentencing. In
United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005) (en
banc) (“Ameline III”), we addressed a question left unresolved
by the United States Supreme Court’s decision several months
earlier in United States v. Booker, ___ U.S. ___, 125 S. Ct.
738 (2005), which “struck down the sentencing scheme cre-
ated by the Sentencing Reform Act of 1984 to the extent that
the Act mandated the imposition of sentences predicated on
facts not found by the jury or admitted by the defendant” and
“severed the mandatory portions of the Act, rendering its sen-
tencing provisions, including the Sentencing Guidelines,
effectively advisory.” Ameline III, 409 F.3d at 1074. Specifi-
cally, we addressed the question, for cases pending on direct
review, of “what relief, if any, is to be afforded to a defendant
who did not raise a Sixth Amendment challenge prior to sen-
tencing.” Id. We held that

      when we are faced with an unpreserved Booker error
      that may have affected a defendant’s substantial
      rights, and the record is insufficiently clear to con-
      duct a complete plain error analysis,[4 ] a limited
  4
    Under the plain-error test, “before an appellate court can correct an
error not raised at trial, there must be (1) error, (2) that is plain, and (3)
that affect[s] substantial rights.” United States v. Cotton, 535 U.S. 625,
631 (2002) (internal quotation marks omitted) (alteration in original). If
these three conditions are met, the appellate court “may then exercise its
discretion to notice a forfeited error, but only if (4) the error seriously
affect[s] the fairness, integrity, or public reputation of judicial proceed-
ings.” Id. (alteration in original).
16080              UNITED STATES v. SAHANAJA
    remand to the district court is appropriate for the
    purpose of ascertaining whether the sentence
    imposed would have been materially different had
    the district court known that the sentencing guide-
    lines were advisory.

Id. The limited-remand procedure should be used “only when
it cannot be determined from the record whether the judge
would have imposed a materially different sentence had he
known that the Guidelines are advisory rather than mandato-
ry.” Id. at 1083. If, on remand, the district court responds in
the affirmative (i.e., that the sentence imposed would have
been materially different), then the district court should vacate
the original sentence and re-sentence the defendant. Id. at
1074. If, on the other hand, the district court responds in the
negative (i.e., that the sentence imposed would not have been
materially different), then the original sentence will stand,
subject to appellate review for reasonableness. Id. at 1074-75.
During the limited remand, we do not retain jurisdiction. Id.
at 1080.

   Two-and-a-half months later, in United States v. Moreno-
Hernandez, 419 F.3d 906 (9th Cir.), cert. denied, ___ S.Ct.
___, 2005 WL 2922683 (2005), we observed that, in Ameline
III, “the defendant had asserted the Sixth Amendment objec-
tion that his ‘sentence was enhanced by judge-found facts
under a mandatory Guidelines system’ ” but “neither party
had raised the ‘nonconstitutional error that a sentence was
erroneously imposed under guidelines believed to be manda-
tory.’ ” Id. at 915 (quoting Ameline III, 409 F.3d at 1084 &
n.8). In contrast, in Moreno-Hernandez we were faced with a
situation in which the district court had not committed a Sixth
Amendment error, and it had to decide “whether to follow
Ameline’s ‘limited remand’ approach where the only error
involved is of the nonconstitutional variety.” Id., at 216. Find-
ing that nothing in the Ameline III opinion “indicates that the
en banc court intended to utilize that approach only in cases
of Sixth Amendment error” and perceiving no reason why
                  UNITED STATES v. SAHANAJA               16081
Ameline III should be so limited, we held in Moreno-
Hernandez that “defendants are entitled to limited remands in
all pending direct criminal appeals involving unpreserved
Booker error, whether constitutional or nonconstitutional.” Id.

   Sahanaja has waived his right to assert a Sixth Amendment
Booker challenge to his sentence because he stipulated that
the district court, rather than a jury, would determine sentenc-
ing enhancements beyond a reasonable doubt. His Booker
challenge thus is of the nonconstitutional variety—that is, a
claim that the only Booker error was the district court’s impo-
sition of a sentence under guidelines it erroneously believed
to be mandatory. The parties agree that Sahanaja did not chal-
lenge the application of the Sentencing Guidelines as manda-
tory before the district court and thus did not preserve the
Booker error. Accordingly, the instant case is controlled by
Moreno-Hernandez.

   [6] A limited remand to the district court under Moreno-
Hernandez, applying Ameline III, ordinarily would be appro-
priate here because it cannot be determined from the record
whether the district court judge would have imposed a materi-
ally different sentence had she known that the Sentencing
Guidelines were advisory rather than mandatory. At the sen-
tencing hearing on October 14, 2004, the district court indi-
cated that it was constrained by the Sentencing Guidelines,
stating that “[w]e are under the law and I have to follow the
law and guidelines.” After observing that “[i]t does seem to
me that 46 to 57 months is pretty high,” the district court sen-
tenced Sahanaja to “46 months, which is the low end.” When
asked about giving an alternative sentence in the event that
the Sentencing Guidelines were found to be unconstitutional,
the district court declined to do so, explaining,

    Generally, I do give alternative sentences if the
    entire guidelines schematic is found unconstitutional.
    I guess I have been so involved in crunching num-
    bers and KOH and GHB that I haven’t really thought
16082             UNITED STATES v. SAHANAJA
    about what would be appropriate punishment in this
    case. I was doing this, considered it to some extent
    but the guidelines do constrain one dramatically.

In a minute order issued the following day, the district court
formally denied the government’s request for an alternative
sentence, stating, “[i]n the event that indeterminate sentencing
is reinstated, the Court will consider it at that time.”

  [7] However, a limited remand is not possible in this case
because the district judge who sentenced Sahanaja has retired.
Under these circumstances, “the original sentence should be
vacated and the case remanded for a full resentencing hear-
ing.” Sanders, 421 F.3d at 1052 (9th Cir. 2005). We so order.

  AFFIRMED IN PART; VACATED AND REMANDED
IN PART.